  Case 05-21317            Doc 20       Filed 03/26/19 Entered 03/26/19 15:53:09                       Desc Main
                                          Document     Page 1 of 2


                                   UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MAINE


In re:
                                                            Chapter 7
Jennifer L. Lowell,                                         Case No. 05-21317

                                Debtor



                            ORDER DENYING MOTION TO REOPEN CASE

         When this case began in July 2005, the debtor disclosed, on her statement of financial

affairs, a pending lawsuit against her by Palisades Collection, LLC. In October 2005, the debtor

received her discharge and the case was closed. More than fourteen years later, the debtor

moved to reopen her case for the purpose of seeking to avoid a judicial lien held by Palisades

Collection that allegedly impairs her exemption in her residence.1 The motion was served by

first-class mail on the LLC at an address in New Jersey and care of an attorney in Maine.

Whether that manner of service satisfied the requirements of Rule 7004(b) is unclear.

         The Court is sympathetic to the debtor’s situation but will not reopen a fourteen-year-old

case to facilitate the avoidance of a lien that arose out of a suit that was disclosed on the debtor’s

statement of financial affairs. The debtor has failed to establish that the lien could not have been

discovered long ago in the exercise of reasonable diligence and has failed to meet her burden of

demonstrating that cause exists to reopen her case. Cf. In re Lovell, No. 08-11204, 2016 WL

2865359 (Bankr. D. Me. May 11, 2016).




  1  By issuing this order, the Court is not signaling agreement with the debtor’s assertion that the judicial lien
impairs her exemption in her residence. See, e.g., 14 M.R.S. § 4651-A(1) (“The filing of an execution duly issued by
a court of this State or an attested copy thereof with a registry of deeds within 3 years after issuance of the execution
creates a lien in favor of each judgment creditor upon the right, title and interest of each judgment debtor in all real
estate against which a mortgage would be duly perfected if filed in the registry and that is not exempt from
attachment and execution.” (Emphasis added)).
  Case 05-21317       Doc 20     Filed 03/26/19 Entered 03/26/19 15:53:09      Desc Main
                                   Document     Page 2 of 2


        The motion to reopen [Dkt. No. 11] is therefore DENIED. The Court will take no

further action on the debtor’s motion to avoid lien. [Dkt. No. 12.]



Dated: March 26, 2019
                                             Michael A. Fagone
                                             United States Bankruptcy Judge
                                             District of Maine




                                               -2-
